Title: Memorandum respecting the Militia, 14 May 1756
From: Washington, George
To: 



[Winchester, 14 May 1756]

May 14th The Orange Militia under Colo. Talliaferro consistg of 2 Field Officer’s 2 Captns 4 Subalterns & 100 private Men came to Town as did Colo. Barret with 130 Men from Louisa In the Evening of this day I summon’d all the Field Officers to meet, that we might advise and consult on the proper expedn to be taken with the Militia see a Copy of the proceedings in my orderly Book. in consequence of these resolves and advise fm Colo. Martin & Mr Comy Walker knowg in the Situation of our Frontiers I orderd the Commanding Officers of each Militia to furnish the following number of Men which was proportion’d equally among those that were here and appointed them to remain as below.

               
                  Fd
                  Offr
                  Capt.
                  Lt
                  E.
                  S.
                  
                  
                  
               
               
                  
                  0
                  0
                  1
                  0
                  2
                  
                  
                  
               
               
                  at Mendenhals Fort. Lt Thomas ... wth 27 Men
                  from
                  Orange County
               
               
                  at the Mth of Sleepy Ck
                  
                  1
                  1
                  0
                  3
                  50
                  from
                  Caroline
               
               
                  at the Mth of Little Cacn
                  1
                  1
                  3
                  1
                  4
                  90
                  
                  P. William
               
               
                  at Ashby’s Fort
                  
                  
                  1
                  
                  2
                  25
                  from
                  K. George
               
               
                  also at Do
                  
                  
                  1
                  
                  2
                  35
                  from
                  Sp[otsylvani]a
               
               
                  at Cocks’s Fort
                  
                  1
                  1
                  1
                  2
                  45
                  from
                  Fairfax
               
               
                  at pearsals
                  
                  1
                  1
                  1
                  2
                  45
                  from
                  Do
               
               
                  at Harness’s Fort
                  
                  
                  1
                  0
                  2
                  30
                  
                  Stafford
               
               
                  at Waggener’s uppr F.
                  
                  1
                  1
                  0
                  2
                  50
                  
                  Culpeper
               
               
                  at Enochs’s
                  
                  
                  1
                  0
                  2
                  35
                  
                  Louisa
               
            
At Winchester to Work on the Fort and to be readey in cases of

Emergency 75. exclusive of the abov⟨e⟩ and taken from all the Sevl Countys. Fairfax & P.W. have furnish a larger number of M⟨en⟩ than the other Countys because th⟨ey⟩ arrivd with those number’s and were orderd on to assist and relie⟨ve⟩ the Inhabitants on the Branch. & and it wd have run the Country to considerable additional expence to relieve them now and to no very gt purpose as we soon expected to receive the draughts.
